Dear Ms. Arnaud:
This office is in receipt of your opinion request where you ask us to consider whether it is legal for the marshal to charge ten dollars ($10.00) for his costs associated with the issuance of criminal appearance bonds.
In addressing your inquiry, we look first to the statutory definition of an appearance bond. LSA-R.S. 15:88 provides:
     The term `appearance bond' shall be taken and intended to mean every bail bond, recognizance or other obligation, or deposit of cash, checks, negotiable bonds or money orders made or taken to secure the appearance of any person before any court; but in all cases where cash, checks, negotiable securities or money orders have been deposited in lieu of bond with a surety, in case of discharge or forfeiture, the same shall be disposed of as otherwise provided by law.
Our discussion herein is limited to the collection of monies for the issuance of an appearance bond in criminal matters. First, note that LSA-R.S. 33:1432 expressly provides that sheriffs may collect a fee for taking an appearance bond in a district court. The statute provides, in pertinent part:
     The compensation, fees and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:
     (9) For taking appearance bond when required to do so, seven dollars, unless suspended by a judge of the district court of a parish.
You, as marshal, have the same powers and authority of a sheriff, via LSA-R.S. 13:1881, providing:
     1881. General powers and duties of marshal; deputy marshals
     A. The marshal is the executive officer of the court; he shall execute orders and mandates of the court and in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff. (Emphasis added).
As the appearance bond is issued in conjunction with the making of the arrest, the marshal is empowered to collect those monies entitled the sheriff under LSA-R.S. 33:1432 (9). However, the amount the marshal may collect is limited to that amount fixed by LSA-R.S. 33:1432 (9) of seven and not ten dollars.
Although the foregoing paragraph expresses our legal conclusion, we acknowledge that an argument could be made that the marshal may collect $10.00 for an appearance bond pursuant to LSA-R.S.33:1704 (A)(7), stating:
     A. Constables and marshals, except in Orleans Parish and as provided by LSA-R.S. 33:1704.1, shall be entitled to the following fees of office, and no more, in civil matters:
*  *  *  *
     (7) For taking bond authorized by law, ten dollars.
We reject this argument as the appropriate conclusion as LSA-R.S.33:1704 (A)(7) is limited to civil matters in application, notwithstanding the fact that LSA-R.S. 33:1704 (A)(22) further allows collection "for executing writ of arrest and making return thereon, eight dollars." The statute is still limited in application to strictly civil matters, despite the fact that a traffic ticket could, in certain instances, be considered only quasi-criminal.
Finally, we find no specific statutory provision detailing when funds collected pursuant to LSA-R.S. 13:1432 (9) [33:1432 (9)] are to be deposited into the marshal's account. However, LSA-R.S.13:1899 (C) contemplates the creation of a marshal's operation fund and it is there we think the seven dollars per appearance bond should be deposited.
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams